FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALLEN L. WISDOM,                                 No. 10-35178

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00095-EJL-
                                                 LMB
  v.

CENTERVILLE FIRE DISTRICT, INC.;                 MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                             Submitted March 8, 2011**

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Allen L. Wisdom appeals pro se from the district court’s order awarding

costs and attorney’s fees after the district court’s grant of summary judgment in

favor of Centerville Fire District, Inc. and ten others. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review for an abuse of discretion. P.N. v. Seattle Sch. Dist.

No. 1, 474 F.3d 1165, 1168 (9th Cir. 2007). We affirm.

      The district court did not abuse its discretion by awarding attorney’s fees

and costs to defendants, pursuant to 42 U.S.C. § 1988, after concluding that

Wisdom’s civil rights claims were frivolous. See Franceschi v. Schwartz, 57 F.3d

828, 832 (9th Cir. 1995). Contrary to Wisdom’s contentions, defendants were

“prevailing parties” after summary judgment was granted in their favor. See

Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532

U.S. 598, 605 (2001) (a party is a “prevailing party” when, inter alia, they obtain

“judgment on the merits”). Moreover, the record indicates that the district court

considered Wisdom’s pro se status prior to awarding fees and costs.

      The district court did not abuse its discretion by awarding taxable costs to

defendants. See Fed. R. Civ. P. 54(d)(1); Dist. Idaho Loc. Civ. R. 54.1.

      Wisdom’s remaining contentions are unpersuasive.

      We do not consider matters that are not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (per curiam).




                                          2                                    10-35178
      We do not address any requests for attorney’s fees for this appeal, as such

requests must be made by separate motion. See 9th Cir. R. 39-1.6.

      AFFIRMED.




                                         3                                    10-35178